DETAILED ACTION
This action is responsive to a Terminal Disclaimer filed 12/21/2021. Claims 1 - 20 are pending. Claims 1, 8 and 15 being independent. 
Terminal Disclaimer
The terminal disclaimers filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Patents 11,158,652; 11,069,697; and 11,018,156 has been reviewed and is accepted. The terminal disclaimer has been recorded.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claims 1 (and claims 2-7 which further depend), claims 8 (and claims 9-14 which further depend), claims 15 (and claims 16-20 which further depend), the closest prior art of record Yudanov et al. (US 2019/0196742 A1) teaches 
a 3D memory device (see e.g. Fig. 4A showing stacked dies), the device comprising:
a plurality of memory cells (No. 450 see Fig. 4E and ¶ [0051]), wherein each memory cell of said plurality of memory cells comprises at least one memory transistor (see ¶ [0051]), wherein each of said at least one memory transistor comprises a source, a drain, and a channel (sources, drains and channels are inherent properties of CMOS transistors which is implied from the use of the word “gate” as opposed to “base” in ¶ [0051]);
a plurality of bit-line pillars (bit line through silicon vias BLTSV, See Fig. Nos. 416 and ), wherein each bit-line pillar of said plurality of bit-line pillars is to a plurality of said source or said 
a level of memory control circuits (see e.g. Fig. 4A No. 402), wherein said memory control circuits is disposed either above or below said plurality of memory cells (No. 402 shown below memory dies 404(1-N)).
Yudanov et al. fail to teach wherein each bit-line pillar of said plurality of bit-line pillars is directly connected to a plurality of said source or said drain.  As is shown, in Figs. 4C and 4E, between the memory cell and the BLTSV are bit lines (No. 422) and bit line interfaces (BLI No. 418) and are thus not directly connected to either the sources or drains of the memory transistors.  Furthermore, it would be infeasible to accomplish this as TSV have a significantly larger footprint resulting in a significantly smaller capacity.
It is of note that the vast majority of modern 3D EEPROM have vertical channels in the memory transistors.  Some of the older stacked memory, of which Yudanov is exemplary of, had horizontal memory dies stacked vertically, but as discussed above it would be infeasible in these devices to have bit line pillars be “directly connected” to the source or drain of the memory transistors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”
When responding to this office action, applicants are advised to provide the examiner with the page and line numbers in the application and/or references cited to assist the examiner.
Conclusion
A shortened statutory period for response to this action is set to expire three months and zero days from the mailing date of this letter. Failure to respond within the period for response will cause this application to become abandoned (see MPEP 710.02(b)). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY W BYRNE whose telephone number is (571)270-3308.  The examiner can normally be reached on M-F 9:30 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-273-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY W BYRNE/Primary Examiner, Art Unit 2824